COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Tammy Sue LeStourgeon v. CERS Environment Services, Inc., Ceres
                          Mulch, Texas Environmental Recycling, et al.

Appellate case number:    01-20-00290-CV

Trial court case number: 2019-13253

Trial court:              127th District Court of Harris County

       Counsel Alexander Brauer and Bailey Brauer PLLC filed a notice in this Court that they
are not representing appellees Ceres Environmental Services, Inc. Ceres Environmental, Inc.,
Ceres Mulch, and Texas Environmental Recycling in this appeal. Counsel Brauer advised that
appellees are represented by attorney Jessica Roe, an attorney practicing in Minnesota.
       The Court is unable to determine from the information provided whether attorney Jessica
Roe is licensed to practice in Texas. If she is not licensed to practice in Texas, she must obtain
permission to participate in the case pro hac vice in accordance with Rule 19 of the Texas Rules
Governing Admission to the Bar of Texas.
       Accordingly, the Court will not list attorney Jessica Roe as counsel for appellees and will
not send notices to her until she either advises us that she is licensed to practice in Texas or
complies with Rule 19 of the Texas Rules Governing Admission to the Bar of Texas.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: ___April 16, 2020___